EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diane Dobrea on 12/02/2021.
The application has been amended as follows: 

	In claim 11, line 1, “10” has been changed to  -- 1 --.

In claim 15, line 1, “9” has been changed to -- 1 --.

	In claim 24, line 2, after “wherein” has been inserted -- the at least one slip component layer comprises a flowable material, and --.



Election/Restrictions
Claims 1-10, 14, 16-17, and 19-24 are allowable. The restriction requirement as set forth in the Office action mailed on 11/15/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and the claims dependent thereon are allowable because the prior art of record does not disclose a protective article comprising the claimed combination of layers, including a crush component layer formed of a multi-planar structure comprising 
Claim 6 and the claims dependent thereon are allowable because the prior art of record does not disclose protective head gear comprising the claimed combination of layers, including a crush component layer comprising a multi-planar truss assembly and being destructively deformable by breakage of at least one truss structure, a shield component as claimed, and a slip component layer of a gel material, the article having properties and structure as recited in claim 6.   
Claim 20 and the claims dependent thereon are allowable because the prior art of record does not disclose a protective article comprising the claimed combination of layers, including a crush component layer comprising a truss structure formed in a three dimensional array and being destructively deformable by breakage of the truss structure, a rigid shield component as claimed, and a slip component layer of one or more lubricious components, with the crush component layer being between the shield component layer and the slip component layer as claimed.  
Claim 22 and the claims dependent thereon are allowable because the prior art of record does not disclose protective head gear including a frame comprising a rigid shield layer having an outer friction mitigating surface layer, and an assembly of layers insertable within the frame, the assembly comprising a pliable sleeve and affixed to the sleeve are a crush component layer of a truss assembly and a slip component layer as claimed, the article having properties and structure as recited in claim 22.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AMY VANATTA/Primary Examiner, Art Unit 3732